*446Memo Opinion.
PER CURIAM:
Michael. B. O’Rourke, an inmate of the Montana State Prison, files with this court a motion to obtain certified copy of trial transcript of proceedings.
Movant previously sought a writ of mandate against the clerk of the district court for the same, purpose, which we denied on August 1, 1966. See Petition of O’Rourke, 148 Mont. 93, 417 P.2d 226. We stated in our memorandum opinion that to obtain records and transcripts O’Rourke must show some reason for wanting such records that is meritorious.
In his present motion 0 ’Rourke alleges the transcript is necessary (1) to complete his trial; (2) to permit him to have necessary information to institute proper action for the violation of constitutional guarantees and civil rights; and (3) to grant him the same information now held solely by the authorities.
 Movant’s trial is completed since he is serving his sentence in the state prison. As to the second reason movant makes no reference to the constitutional guarantees and civil rights which he contends have been violated so that we may determine whether there is merit to the claim. As to the third reason he sets forth, just what this might mean, or what information it might cover, we are at a loss to determine. Just as in the second reason, there must be sufficient information set forth so we can determine whether the contention is meritorious or simply a fishing expedition.
For these reasons the motion is denied.
We would further advise movant that the School of Law of *447the University of Montana at Missoula, Montana, have undertaken a program of interviewing, investigating and assisting inmates of the state prison who seek advice in respect to matters concerning their trial or available post-conviction remedies. This service is available by contacting the warden’s office and movant should secure their advice in this matter so as to enable him to properly proceed, if there be any merit to his claims.